***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         LALE VAROGLU v. JOSEPH SCIARRINO
                    (AC 39345)
                       Lavine, Keller and Bishop, Js.

                                  Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    dissolving her marriage to the defendant and making certain financial
    orders. She claimed that certain of the trial court’s factual findings
    were clearly erroneous and that certain of its financial orders were
    improper. Held:
1. The plaintiff’s claim that the trial court improperly found that she had
    purchased a condominium by using funds from a loan that was secured
    by the marital home was unavailing, as that court’s finding was supported
    by the evidence and the defendant’s testimony that the plaintiff had
    done so.
2. The plaintiff could not prevail on her claim that the trial court improperly
    failed to award her more than 40 percent of the net proceeds from the
    sale of the marital home, which was based on her assertion that the
    court failed to adequately take into account her role in preserving the
    marital property; that court properly considered the appropriate statu-
    tory factors, and its award concerning the distribution of the equity in
    the marital home was supported by the evidence and within the court’s
    discretion, as there was no indication that the court failed to take into
    account the plaintiff’s contribution to the preservation of the marital
    home, and the court’s property distribution could be considered favor-
    able to the plaintiff, who had contributed 22 percent toward the purchase
    of the marital home and was responsible for only one third of the
    expenses to maintain the property when the parties lived together in
    the home.
         Argued April 16—officially released September 25, 2018

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Hon.
Michael E. Shay, judge trial referee; judgment dissolv-
ing the marriage and granting certain other relief, from
which the plaintiff appealed to this court. Affirmed.
   Kevin F. Collins, for the appellant (plaintiff).
  Norman A. Pattis, with whom, on the brief, was
Joseph Sciarrino, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, Lale Varoglu, appeals
from the judgment of the trial court dissolving her mar-
riage to the defendant, Joseph Sciarrino. The plaintiff
claims that the court erred in finding certain facts and
in fashioning its orders pertaining to the distribution
of the equity in the marital home by failing to apply the
‘‘preservation’’ criteria in General Statutes § 46b-81 (c).
We affirm the judgment of the trial court.1
   The plaintiff brought this proceeding to dissolve her
marriage to the defendant. Following a trial, the court
found the following relevant facts as set forth in its
May 17, 2016 memorandum of decision. The court
stated: ‘‘The plaintiff . . . and the defendant . . .
were married in Westport . . . on August 5, 2012. This
is a second marriage for the [defendant]. No children
have been born to the [plaintiff] since the date of this
marriage . . . . The parties have lived separate and
apart since April 5, 2014, when the [defendant] left the
marital home . . . in Westport, which the [plaintiff]
continues to occupy. The [defendant] currently occu-
pies a two bedroom apartment in Stamford. . . .
   ‘‘The principal bone of contention is the equitable
distribution of the marital home at 2 Ledgemoor Lane
in Westport, which was purchased by the parties [on]
March 1, 2010, prior to their marriage for $1,950,000.
. . . The [defendant] contributed the sum of $1,535,670
toward the purchase price, which sum represented his
share of the net proceeds from the sale [of] some Nan-
tucket property, which was part of a previous divorce
settlement. The [plaintiff] contributed approximately
$418,000. Title to the property was taken in the name
of 2 Ledgemoor Lane, LLC, in which the [defendant]
held a 65 percent interest and the [plaintiff] held a 35
percent interest, which was intended to be a rough
approximation of their respective monetary contribu-
tions to the purchase. In point of fact, the actual ratio
was approximately 78 percent to 22 percent. The fact
that title is held in the name of a limited liability corpora-
tion is a complicating factor. The [defendant] testified
that the purpose of taking title in the name of the LLC
was to insulate him from any claims arising out of his
dental practice. On questioning by the [plaintiff’s] coun-
sel, he also admitted that another purpose was to insu-
late him from outstanding claims by the [Internal
Revenue Service, the Department of Revenue Services],
and First County Bank. The parties worked out an
arrangement to maintain the property, whereby the
[defendant] would contribute $4000 per month and the
[plaintiff] would contribute $2000. This arrangement
continued until April, 2014, when the [defendant] left
the marital home. . . .
  ‘‘On June 3, 2010, with the agreement of the [defen-
dant], the [plaintiff], borrowed $350,000. . . . at which
time . . . the bank insisted for security that she have
an ‘overwhelming percentage interest’ in the LLC,
before it would advance the funds. Ownership of the
LLC was then changed to 75 percent in favor of the
[plaintiff] and 25 percent in favor of the [defendant],
which is the situation as of trial. . . . This change was
clearly done for convenience, in order to obtain the
loan, and the amended ratio bore no relation to the
actual monetary contributions of the respective parties.
The underlying operative agreement was not amended
except as to ownership. . . . The [defendant] testified
that the parties had an agreement that $100,000 of the
loan proceeds would be used to fund the post-high
school education of his children from his first marriage,
with the balance used for home improvements. Instead
. . . the [plaintiff] gave the [defendant] $12,000 in cash,
to replace that sum he claimed was stolen by a house-
hold employee, but more important[ly], she purchased
a condominium [in] Crested Butte, Colorado, which she
has valued at $162,000 the price that she originally paid
for it. Title was taken in the name of LV Solutions, LLC,
of which she is the sole member. . . .
   ‘‘As to the cause of the breakdown of the marriage,
the [defendant] told the [plaintiff] that he had begun
an extramarital affair . . . approximately seven
months after their marriage . . . . He told the court
that ‘things were not working out for him.’ In fact, at
one point, he suggested to [the plaintiff] that the girl-
friend could move into the marital residence with them.
. . . [H]e testified that the [plaintiff] had ‘aggressively
interjected herself in his finances,’ and that had ‘made
him nervous.’ The [defendant’s] claim simply does not
hold water. For one thing, the [defendant’s] finances
were in shambles long before the marriage, and for
another, even while they were living together before
marriage, they had substantial financial dealings
together. The [defendant] fails to see the irony in his
position, where, in essence, the [plaintiff] literally rode
to his rescue with her earnings from employment and
her excellent credit. But for her, the car he drives and
some of the equipment in his dental practice would
not have happened . . . . Moreover, the fact that his
investment in the marital home has been largely
shielded from the taxing authorities due to her coopera-
tion is not fully appreciated by him.’’ As a result, the
court found that ‘‘the marriage of the parties has broken
down irretrievably, and . . . the [defendant] is primar-
ily at fault for said breakdown.’’
   The court ordered that ‘‘[t]he entity know as LV Solu-
tions, LLC, of which the [plaintiff] is the sole member,
and which, in turn, is the owner of real estate [in]
Crested Butte, Colorado, shall remain the property of
the [plaintiff], subject to any existing liens or other
indebtedness, free and clear of any claims by the [defen-
dant]. . . . The [plaintiff] shall have exclusive posses-
sion of the real estate located at 2 Ledgemoor Lane,
Westport, Connecticut, subject to any existing indebted-
ness, and she shall be responsible for the payment of
all mortgages, liens, taxes, and insurance, and shall
indemnify and hold the [defendant] harmless from any
further liability thereunder. As to said real estate, the
parties shall list [the home] for sale no later than July
1, 2016, with a mutually acceptable broker . . . .
Unless the parties shall otherwise agree, they shall
accept any bona fide offer without unusual conditions,
which is within 5 percent of the listing price. Upon sale
of the property, from the proceeds shall be paid the
customary and ordinary costs associated with a sale of
real estate, including broker and attorney fees, convey-
ance taxes, and any mortgages and liens. After the pay-
ment of these sums, the net proceeds shall be divided
60 percent to the [defendant] and 40 percent to the
[plaintiff]. In addition, in order to effectuate the forego-
ing, the parties are hereby ordered to cooperate in the
preparation and filing of any necessary documentation,
including any amendments to or termination of the
operating agreement . . . or amended operating
agreement . . . or other related paperwork, for 2
Ledgemoor Lane, LLC.’’2 (Citations omitted; emphasis
omitted.)
                             I
  The plaintiff claims that the court made clearly erro-
neous factual findings. Specifically, the plaintiff argues
that the court erred when it found that she purchased
her condominium in Crested Butte using funds from
the loan secured by the marital home.
  The following evidence was presented to the court.
The defendant testified that the plaintiff purchased the
Crested Butte property using money ‘‘from the original
loan of the [$350,000], which she borrowed for 2
Ledgemoor Lane.’’
   ‘‘A dissolution action is essentially equitable in
nature. . . . The trial court’s equity powers are essen-
tial to the task of fashioning relief out of the infinite
variety of factual situations presented in family cases.
. . . Decision making in family cases requires flexible,
individualized adjudication of the particular facts of
each case. This court will not substitute its own opinion
for the factual findings of the trial court. . . . The trial
court has a distinct advantage over a reviewing court
in determinations of fact in domestic relations matters
because all of the surrounding circumstances, including
the appearance and attitude of the parties, are so
important. . . . The trial court has the unique opportu-
nity to view the evidence presented in a totality of the
circumstances, i.e., including its observations of the
demeanor and conduct of the witnesses and parties,
which is not fully reflected in the cold printed record
which is available to the reviewing court.’’ (Internal
quotation marks omitted.) Solomon v. Solomon, 67
Conn. App. 91, 91–92, 787 A.2d 4 (2001).
   ‘‘The trial court’s findings [of fact] are binding upon
this court unless they are clearly erroneous in light
of the evidence.’’ (Internal quotation marks omitted.)
Marinos v. Building Rehabilitations, LLC, 67 Conn.
App. 86, 89, 787 A.2d 46 (2001). ‘‘A factual finding is
clearly erroneous when it is not supported by any evi-
dence in the record or when there is evidence to support
it, but the reviewing court is left with the definite and
firm conviction that a mistake has been made. . . .
Simply put, we give great deference to the findings of
the trial court because of its function to weigh and
interpret the evidence before it and to pass upon the
credibility of witnesses.’’ (Internal quotation marks
omitted.) DiVito v. DiVito, 77 Conn. App. 124, 137,
822 A.2d 294, cert. denied, 264 Conn. 921, 828 A.2d
617 (2003).
   We do not agree with the plaintiff’s assertions that the
court made improper findings pertaining to the plaintiff
using proceeds from a loan secured by the marital home
to purchase property in Crested Butte. This finding was
supported by the evidence because the defendant testi-
fied that the plaintiff did so and, upon review of the
record, we are not left with a firm conviction that a
mistake has been made. Furthermore, despite the plain-
tiff’s use of a portion of the loan proceeds in a manner
that the defendant claims he did not intend, the court
awarded her the Colorado property free and clear of
any claims by the defendant.
                             II
  The plaintiff’s second claim is that the court erred
in fashioning its orders pertaining to the distribution
of the equity in the marital home by failing to apply
the ‘‘preservation’’ criteria in § 46b-81 (c). The plaintiff
asserts that the court should have awarded her more
than 40 percent of the net proceeds from the court-
ordered sale of the home. In support of her position, the
plaintiff argues that the court, when making property
distributions, failed to adequately take into account her
role in preserving the marital property and that, instead,
the court improperly relied on the parties’ premarital
contributions to the acquisition of the marital home.
   ‘‘A fundamental principle in dissolution actions is that
a trial court may exercise broad discretion in awarding
alimony and dividing property as long as it considers all
relevant statutory criteria.’’ (Internal quotation marks
omitted.) Boyne v. Boyne, 112 Conn. App. 279, 282, 962
A.2d 818 (2009). ‘‘Our standard of review in domestic
relations cases is very narrow, and we will afford great
deference to a trial court’s rulings.’’ Sheikh v. Sheikh, 33
Conn. App. 927, 927, 636 A.2d 866 (1994). ‘‘An appellate
court will not disturb a trial court’s orders in domestic
relations cases unless the court has abused its discre-
tion or it is found that it could not reasonably conclude
as it did, based on the facts presented. . . . In
determining whether a trial court has abused its broad
discretion in domestic relations matters, we allow every
reasonable presumption in favor of the correctness of
its action. . . . This standard of review reflects the
sound policy that the trial court has the opportunity to
view the parties first hand and is therefore in the best
position to assess all of the circumstances surrounding
a dissolution action, in which such personal factors
such as the demeanor and the attitude of the parties
are so significant. . . .
   ‘‘Importantly, [a] fundamental principle in dissolution
actions is that a trial court may exercise broad discre-
tion in . . . dividing property as long as it considers
all relevant . . . criteria [in § 46b-81 (c)]. . . .3 While
the trial court must consider the delineated statutory
criteria [when allocating property], no single criterion
is preferred over others, and the court is accorded wide
latitude in varying the weight placed upon each item
under the peculiar circumstances of each case. . . .
In dividing up property, the court must take many fac-
tors into account. . . . A trial court, however, need not
give each factor equal weight . . . or recite the statu-
tory criteria that it considered in making its decision
or make express findings as to each statutory factor.’’
(Emphasis added; footnote added; internal quotation
marks omitted.) Kent v. DiPaola, 178 Conn. App. 424,
431–32, 175 A.3d 601 (2017).
   Our review of the record leads us to conclude that
the court properly considered the appropriate statutory
factors and that the award made by the court concern-
ing the distribution of the equity in the marital home
was both supported by the evidence and within the
parameters of the court’s discretion. As previously
stated, the court found that the plaintiff’s majority own-
ership in 2 Ledgemoor Lane, LLC, prevented the defen-
dant’s creditors from levying on the marital home and
stated that the plaintiff’s ‘‘contribution to the preserva-
tion of . . . the real estate, was substantial.’’ There is
no indication that the court failed to take into account
her contribution to the preservation of the marital home
when making its distribution of the equity in the marital
home. Moreover, we note that, despite the plaintiff’s
protests, the court’s property distribution can be con-
sidered favorable to her. Despite the plaintiff’s having
contributed 22 percent toward the purchase of the mari-
tal home and only being responsible for one third of
the expenses to maintain the property when the parties
lived together in the home, the court awarded the plain-
tiff 40 percent of the net proceeds from the sale of
the home. For these reasons, we will not disturb the
court’s orders.
      The judgment is affirmed.
  1
   The plaintiff also lists a claim pertaining to the defendant being bound
by representations he made to a Bankruptcy Court. As the plaintiff fails to
adequately brief this claim, we decline to review it. See Keating v. Ferran-
dino, 125 Conn. App. 601, 604, 10 A.3d 59 (2010).
  2
    The court also awarded periodic alimony to the plaintiff of $3000 per
month for a period of one year.
  3
    General Statutes § 46b-81 (c) provides: ‘‘In fixing the nature and value
of the property, if any, to be assigned, the court, after considering all the
evidence presented by each party, shall consider the length of the marriage,
the causes for the annulment, dissolution of the marriage or legal separation,
the age, health, station, occupation, amount and sources of income, earning
capacity, vocational skills, education, employability, estate, liabilities and
needs of each of the parties and the opportunity of each for future acquisition
of capital assets and income. The court shall also consider the contribution
of each of the parties in the acquisition, preservation or appreciation in
value of their respective estates.’’